Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 10, 2018

                                          No. 04-18-00584-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On August 29, 2018, this court issued an opinion denying relator’s petition for writ of
mandamus. On September 1, 2018, relator filed a motion for rehearing. After considering the
motion, relator’s motion is hereby DENIED.

           It is so ORDERED on September 10, 2018.



                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2012-CI-19573, styled Martha Donohue v. John M. Donohue, pending in
the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.